 Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 1 of 12 Page ID #:1111




 1   Roger C. Hsu - SBN 170589
     Joseph M. Liu - SBN 220938
 2   LAW OFFICES OF ROGER C. HSU
 3   175 South Lake Avenue, Suite 210
 4   Pasadena, CA 91101
 5
     Telephone: (626) 792-7936
     Facsimile: (626) 685-2859
 6   rchlaw@att.net
 7   joseph@liu.com
 8
 9   Attorneys for Plaintiff/Counter Defendant Interworks Unlimited, Inc.
10                   UNITED STATES DISTRICT COURT
11                  CENTRAL DISTRICT OF CALIFORNIA
12
13   Interworks Unlimited, Inc., a California )    Case No. 2:17-cv-4983 AB TJH KSx)
     corporation,                             )
14                                            )    DECLARATION OF JOSEPH M.
15                 Plaintiff,                 )    LIU IN SUPPORT OF
           v.                                 )    PLAINTIFF’S REPLY TO
16                                            )    DEFENDANT’S OPPOSITION TO
17   Digital Gadgets, LLC., a New Jersey      )    MOTION FOR SUMMARY
18   limited liability company,               )    JUDGMENT
                                              )
19                        Defendant.          )
20   ________________________________ )            Date:      January 7, 2019
                                              )    Time:      UNDER SUBMISSION
21   Digital Gadgets, LLC., a New Jersey      )    Courtroom: 9B
22   limited liability company,               )
                                              )
23
                          Counterclaimant,    )
24                  v.                        )
25                                            )
     Interworks Unlimited, Inc., a California )
26   corporation,                             )
27                                            )
                          Counter-defendant )
28
                                             - 1
 Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 2 of 12 Page ID #:1112




 1   1. I am the counsel for Plaintiff Interworks Unlimited, Inc. (“Plaintiff”) on this
 2      matter and have personal knowledge of each of the facts set forth in this
 3      Declaration, and can testify competently thereto, except as to the matters stated
 4      on information and belief, and as to such matters I believe them to be true.
 5   2. On or about March 16, 2017, Plaintiff and Defendant Digital Gadgets, LLC.
 6      (“Defendant”) made their initial disclosures as required under FRCP 26.
 7   3. On or about March 21, 2017, the Plaintiff propounded its first set of document
 8      requests on the Defendant.
 9 4. One of the requests asked the Defendant to provide all documents that it may
10    use to support its claims and/or defenses, as set forth in its Initial Disclosures.
11    A true and correct copy of the document requests is attached and incorporated
12      hereto as Exhibit “A”.
13 5. The Defendant responded by providing the Plaintiff with 278 pages of
14    documents.
15 6. None of the documents attached as Exhibits 4, 5 & 6 to Defendant’s Opposition
16      to Plaintiff’s Motion for Summary Judgment were produced by the Defendant
17      during initial disclosures or in response to Plaintiff’s document requests.
18 7. Moreover, none of the documents that are attached as Exhibits 4, 5 and 6 to
19    Defendant’s Opposition to Plaintiff’s Motion for Summary Judgment were
20    produced by the Plaintiff as they were not specifically requested and not part of
21      the Plaintiff’s claims and defenses.
22         I declare under penalty of perjury under the laws of the United States of
23      America that the foregoing is true and correct. Executed on December 26, 2018.
24
25                                                   ________________________
26                                                        Joseph M. Liu, Esq.
27                                                        Declarant

28
                                               - 2
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 3 of 12 Page ID #:1113




                                 EXHIBIT A
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 4 of 12 Page ID #:1114



     1    Roger C. Hsu - SBN 170589
          rchlaw@att.net
     2    Joseph M. Liu - SBN 220938
          joseph@liu.net
     3    LAW OFFICES OF ROGER C. HSU
          175 South Lake Avenue, Suite 210
     4    Pasadena, CA 91101
          Telephone: (626) 792-7936
     5    Facsimile: (626) 685-2859
     6    Attorneys for Plaintiff Interworks Unlimited, Inc.
     7
     8                      UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA

    10
    11    Interworks Unlimited, Inc., )      Case No. 2:17-cv-4983 AB KSx)
          a California corporation,   )
    12                                )
                   Plaintiff,         )      PLAINTIFF'S REQUEST FOR
    13                                )      PRODUCTION OF DOCUMENTS UNDER
               v.                     )      RULE 34
    14                                )
          Digital Gadgets, LLC., a    )
    15    New Jersey limited          )
          liability company,          )
    16                                )
                                      )
    17             Defendant.         )
                                      )
    18                                )
          Digital Gadgets, LLC., a    )
    19    New Jersey limited          )
          liability company,          )
    20                                )
                   Counterclaimant, )
    21                                )
               v.                     )
    22                                )
          Interworks Unlimited, Inc., )
    23    a California corporation,   )
                                      )
    24             Counter-defendant )
                                      )
    25
    26    REQUESTING PARTY: Plaintiff Interworks Unlimited, Inc.
    27    RESPONDING PARTY:     Defendant Digital Gadgets, LLC.
    28    SET NO.:              ONE

                                              1
                PLAINTIFF'S REQUEST FOR           PRODUCTION OF DOCUMENTS
  EXHIBIT A                                                               PAGE 3
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 5 of 12 Page ID #:1115



     1        NOTICE IS HEREBY GIVEN that Defendant/Counter-Claimant
     2    Digital Gadgets, LLC. is requested to identify all
     3    documents, papers, book, records, letters, memos, notices,
     4    recorded or otherwise and other tangible items falling
     5    within each of the categories specified below.             Defendant/
     6    Counter-Claimant Digital Gadgets, LLC. is further requested
     7    to physically produce and permit the inspection and copying
     8    of all such identified documents.
     9        PLEASE TAKE FURTHER NOTICE that the original and/or
    10    true copies of said documents and tangible items are to be
    11    physically produced at the Law Offices of Roger C. Hsu, at
    12    175 South Lake Avenue, Suite 210, Pasadena, California,
    13    91101, on April 24, 2018 at 2:00 p.m.
    14        PLEASE TAKE FURTHER NOTICE that in lieu of actually
    15    producing these documents on the date and time requested,
    16    Defendant/Counter-Claimant Digital Gadgets, LLC. may comply
    17    with this request by forwarding these documents to the above
    18    address.    By doing so, Defendant/Counter-Claimant Digital
    19    Gadgets, LLC. agrees that each of the copies is true and
    20    correct and is otherwise an accurate representation of the
    21    documents within its possession or control.            It is further
    22    requested that the documents be labeled and identified.
    23    SPECIALLY DEFINED TERMS
    24        1.     "YOU", "YOUR" and "DG" as used herein shall mean
    25    Defendant/Counter-Claimant Digital Gadgets, LLC., its past
    26    or present agents, employees, assignors, assignees,
    27    representatives, attorneys, and all other persons or
    28    entities acting or purporting to act on its behalf.

                                              2
                PLAINTIFF'S REQUEST FOR           PRODUCTION OF DOCUMENTS
  EXHIBIT A                                                               PAGE 4
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 6 of 12 Page ID #:1116



     1        2.    "DOCUMENT" and "DOCUMENTS" as used herein shall
     2    mean all things that come within the definition of
     3    "documents or electronically stored information" under
     4    FRCP34(a)(1)(A) (including, but not limited to, all forms of
     5    tangible expressions, including pictures and sound
     6    recordings).    Every draft or non-identical copy of a
     7    DOCUMENT is a separate DOCUMENT and must be produced in
     8    response hereto.
     9        3.    "RELATE TO" or "RELATES TO" as used herein shall
    10    mean constituting, evidencing, memorializing, referring to,
    11    or otherwise pertaining in any way, in whole or in part, to
    12    the subject matter referred to in the demand.             Where a
    13    demand is made for DOCUMENTS that "RELATES TO" an identified
    14    document, the demand includes, but not limited to, the
    15    identified document itself. Where the demand is for
    16    DOCUMENTS that RELATE TO an agreement, the demand shall
    17    include, but is not limited to, all DOCUMENTS that
    18    constitute, evident, memorialize, refer to, or otherwise
    19    pertain in any way, in whole or in part, to the agreement,
    20    including, but is not limited to, the written agreement
    21    itself.
    22        4. "COUNTERCLAIM" as used herein shall mean the First
    23    Amended Counterclaim YOU filed in this action on or about
    24    November 20, 2017.
    25        5.    "INTERWORKS" as used herein shall mean
    26    Plaintiff/Counter-Defendant Interworks Unlimited, Inc.
    27                              DOCUMENTS REQUEST
    28         1.   In regards to paragraph 13 of YOUR COUNTERCLAIM,

                                              3
                PLAINTIFF'S REQUEST FOR           PRODUCTION OF DOCUMENTS
  EXHIBIT A                                                               PAGE 5
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 7 of 12 Page ID #:1117



     1    all DOCUMENTS that RELATE TO YOUR contention that
     2    "Interworks would sell hoverboards to DG on consignment for
     3    release to QVC with DG’s obligation to pay Interworks
     4    dependent upon and coincidence with QVC’s payment to DG."
     5         2.    In regards to paragraph 14 of YOUR COUNTERCLAIM,
     6    all DOCUMENTS that RELATE TO YOUR contention that the
     7    "parties agreed and it became the parties’ course of
     8    dealings that Interworks would refrain from making any
     9    further sales of hoverboards directly to QVC."
    10         3.    In regards to paragraph 16 of YOUR COUNTERCLAIM,
    11    all DOCUMENTS that RELATE TO YOUR contention that YOU "had a
    12    highly profitable and long standing business relationship
    13    with QVC..."
    14         4.    In regards to paragraph 17 of YOUR COUNTERCLAIM,
    15    all DOCUMENTS that RELATE TO YOUR contention that YOU were
    16    "led to believe that...Interworks had good, adequate and
    17    conforming product liability insurance with respect to which
    18    DG was an additional named insured on Interworks’
    19    policy."
    20         5.    In regards to paragraph 19 of YOUR COUNTERCLAIM,
    21    all DOCUMENTS that RELATE TO YOUR contention that INTERWORKS
    22    breached its "obligations to provide DG with insurance
    23    coverage with respect to any damage or injury caused by
    24    Interworks’ hoverboards..."
    25         6.    In regards to paragraph 21 of YOUR COUNTERCLAIM,
    26    all DOCUMENTS that RELATE TO YOUR contention that "QVC
    27    advised DG that the lithium-ion battery incorporated into
    28    the purchased hoverboards was not the lithium-ion battery

                                              4
                PLAINTIFF'S REQUEST FOR           PRODUCTION OF DOCUMENTS
  EXHIBIT A                                                               PAGE 6
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 8 of 12 Page ID #:1118



     1    approved by QVC in connection with QVC’s previous purchases
     2    of hoverboards directly from Interworks."
     3         7.    In regards to paragraph 22 of YOUR COUNTERCLAIM,
     4    all DOCUMENTS that RELATE TO YOUR contention that "[w]hen
     5    confronted with the findings of QVC, Interworks did not deny
     6    QVC’s findings, but instead alleged its willful ignorance of
     7    the specifications of the lithium-ion battery utilized by
     8    Interwork’s overseas factory."
     9         8.    In regards to paragraph 23 of YOUR COUNTERCLAIM,
    10    all DOCUMENTS that RELATE TO YOUR contention that
    11    "Interworks breached its agreement with DG by supplying to
    12    DG hoverboards that did not conform to the specifications
    13    previously approved by QVC, causing QVC to cancel orders and
    14    refuse inventory and thus cause lost sales and damage to
    15    DG’s reputation."
    16         9.    In regards to paragraph 24 of YOUR COUNTERCLAIM,
    17    all DOCUMENTS that RELATE TO YOUR contention that INTERWORKS
    18    failed "to supply to DG the specifications for the
    19    lithium-ion battery allegedly utilized by Interworks’
    20    overseas supplier which such specifications, had they been
    21    supplied, may have enabled DG to consummate its hoverboards
    22    sales to QVC."
    23         10.    In regards to paragraph 25 of YOUR COUNTERCLAIM,
    24    all DOCUMENTS that RELATE TO YOUR contention that
    25    "hoverboards being supplied to DG by Interworks were
    26    nonconforming to both the standards supplied to QVC..."
    27         11.    In regards to paragraph 27 of YOUR COUNTERCLAIM,
    28    all DOCUMENTS that RELATE TO YOUR contention that INTERWORKS

                                              5
                PLAINTIFF'S REQUEST FOR           PRODUCTION OF DOCUMENTS
  EXHIBIT A                                                               PAGE 7
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 9 of 12 Page ID #:1119



     1    violated the "exclusive right granted to DG to sell
     2    Interworks’ hoverboards to and through QVC..."
     3         12.   In regards to paragraph 28 of YOUR COUNTERCLAIM,
     4    all DOCUMENTS that RELATE TO YOUR contention that
     5    "Interworks’ violation of the exclusive right granted to DG
     6    to sell Interworks’ hoverboards to and through QVC is
     7    causing irreparable harm to DG’s reputation and business..."
     8         13.   In regards to paragraph 29 of YOUR COUNTERCLAIM,
     9    all DOCUMENTS that RELATE TO YOUR contention that
    10    "Interworks’ delivery of nonconforming hoverboards was, at a
    11    minimum, a breach of the parties’ agreement and, more
    12    likely, grossly negligent or willfully fraudulent."
    13         14.   In regards to paragraph 30 of YOUR COUNTERCLAIM,
    14    all DOCUMENTS that RELATE TO YOUR contention that "DG is
    15    entitled to punitive damages in the sum of not less than
    16    $7,000,000.00."
    17         15.   All DOCUMENTS that RELATE TO YOUR first cause of
    18    action for Breach of Contract.
    19         16.   All DOCUMENTS that RELATE TO YOUR second cause of
    20    action for Breach of Contract.
    21         17.   All DOCUMENTS that RELATE TO YOUR third cause of
    22    action for Breach of Implied Warranty of Merchantability.
    23         18.   All DOCUMENTS that RELATE TO YOUR fourth cause of
    24    action for Breach of Warranty.
    25         19.   All DOCUMENTS that RELATE TO YOUR fifth cause of
    26    action for Negligence.
    27         20.   All DOCUMENTS that RELATE TO YOUR sixth cause of
    28    action for Fraud.

                                              6
                PLAINTIFF'S REQUEST FOR           PRODUCTION OF DOCUMENTS
  EXHIBIT A                                                               PAGE 8
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 10 of 12 Page ID
                                  #:1120


   1         21.   All DOCUMENTS that RELATE TO YOUR seventh cause of
   2    action for Indemnification.
   3         22.   All DOCUMENTS that RELATE TO any agreements
   4    entered into between YOU and INTERWORKS including, without
   5    limitation, the agreements themselves.
   6         23.   All DOCUMENTS that RELATE TO any notification by
   7    YOU to INTERWORKS concerning its alleged nonconforming
   8    merchandise.
   9         24.   All DOCUMENTS that RELATE TO YOUR attempt to
 10     return the alleged nonconforming hoverboards to INTERWORKS
 11          25.   All DOCUMENTS that RELATE TO the alleged
 12     exclusivity agreement, as alleged in YOUR COUNTERCLAIM.
 13          26.   All DOCUMENTS that RELATE TO INTERWORKS' alleged
 14     agreement to list YOU as an additional insured, as alleged
 15     in YOUR COUNTERCLAIM.
 16          27.   All DOCUMENTS that RELATE TO any sale of
 17     merchandise from INTERWORKS to YOU.
 18          28.   All DOCUMENTS that RELATE TO any payment for
 19     merchandise by YOU to INTERWORKS.
 20          29.   All DOCUMENTS that RELATE TO any and all
 21     COMMUNICATIONS between YOU and INTERWORKS.
 22          30.   All DOCUMENTS that may contain information that
 23     YOU may use to support YOUR claims and/or defenses, as set
 24     forth in YOUR Initial Disclosures.
 25          31.   All DOCUMENTS that RELATE TO YOUR claim for
 26     damages.
 27
 28

                                           7
              PLAINTIFF'S REQUEST FOR          PRODUCTION OF DOCUMENTS
EXHIBIT A                                                              PAGE 9
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 11 of 12 Page ID
                                  #:1121


   1
   2    DATED: March 21, 2018                   By:
                                                      Joseph M. Liu, Esq.
   3                                                  Attorneys for
                                                      Plaintiff/Counter
   4                                                  Defendant Interworks
                                                      Unlimited, Inc.
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           8
              PLAINTIFF'S REQUEST FOR          PRODUCTION OF DOCUMENTS
EXHIBIT A                                                             PAGE 10
Case 2:17-cv-04983-TJH-KS Document 52-2 Filed 12/26/18 Page 12 of 12 Page ID
                                  #:1122


   1                             PROOF OF SERVICE
   2        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3         I am employed in the County of Los Angeles, State of
        California. I am over the age of 18 and not a party to the
   4    within action; my business address is 175 South Lake Avenue,
        Suite 210, Pasadena, CA 91101.
   5
             On March 21, 2018, I served the foregoing documents
   6    described as PLAINTIFF'S REQUEST FOR PRODUCTION OF
        DOCUMENTS UNDER RULE 34 a true and correct copy thereof in a
   7    sealed envelope with postage thereon fully prepaid in the
        United States mail at Pasadena, California, addressed as
   8    follows:
   9    Mark D. Brutzkus, Esq.                 Marlan M. Lazarus, Esq.
        Michael A. Bernet, Esq.                Lazarus & Lazarus P.C.
 10     Brutzkus Gubner                        240 Madison Avenue, 8th Floor
        21650 Oxnard Street, Suite 500         New York, NY 10016
 11     Woodland Hills, CA 91367
 12
        X   BY U.S. MAIL
 13
        X   I placed the envelope for collection and mailing,
 14         following our ordinary business practices. I am
            readily familiar with the business’s practice for
 15         collecting and processing correspondence for mailing.
            On the same day that correspondence is placed for
 16         collection and mailing, it is deposited in the ordinary
            course of business with the United States Postal
 17         Service, in a sealed envelope with postage fully
            prepaid.
 18
 19     X   (Federal) I declare under penalty of perjury under the
            laws of United States that the above is true and
 20         correct.
 21         Executed on March 21, 2018, at Pasadena, California
 22
 23               Joseph Liu
                 (Print Name)                             (Signature)
 24
 25
 26
 27
 28

                                           9
              PLAINTIFF'S REQUEST FOR          PRODUCTION OF DOCUMENTS
EXHIBIT A                                                             PAGE 11
